Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         22-JUL-2021
                                                         08:25 AM
                                                         Dkt. 13 ODAC




                           SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                          STATE OF HAWAIʻI,
                   Respondent/Plaintiff-Appellee,

                                 vs.

                          DENEANE M. HAMBY,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CASE NO. 2DTA-19-00046)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Petitioner/Defendant-Appellant Deneane M. Hamby’s
Application for Writ of Certiorari filed on May 31, 2021, is
hereby rejected.
          DATED:   Honolulu, Hawaiʻi, July 22, 2021.

                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Sabrina S. McKenna
                                /s/ Michael D. Wilson
                                /s/ Todd W. Eddins